Citation Nr: 0629813	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  96-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hip 
disabilities.   
 
3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.   
 
4.  Entitlement to service connection for a pelvis 
disability.   
 
5.  Entitlement to service connection for bilateral ankle 
disabilities.   
 
6.  Entitlement to service connection for a groin disorder.   
 
7.  Entitlement to service connection for headaches.   
 
8.  Entitlement to service connection for visual impairment.   
 
9.  Entitlement to an increase in a 20 percent rating for a 
low back disability.   
 
10.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.   
 
11.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.   
 
12.  Entitlement to an initial higher (compensable) rating 
for residuals of a tonsillectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1986 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 RO rating decision 
which granted service connection and a noncompensable rating 
for residuals of a tonsillectomy.  Service connection was 
denied for a right shoulder disability; bilateral hip 
disabilities; a pelvis disability; a groin disorder; 
headaches; visual impairment; and for bilateral hearing loss.  
The RO also denied an increase in a 10 percent rating for the 
veteran's service connected low back disability and denied an 
increase in a 10 percent rating for arthritis of the 
bilateral knees.  The veteran provided testimony at a 
personal hearing at the RO in February 1996.  

A February 1996 RO decision assigned separate 10 percent 
ratings for the veteran's service-connected right knee 
disability and left knee disability.  The knees had 
previously been assigned a single 10 percent rating as a 
bilateral condition.  However, as the grant of separate 
ratings does not represent a total grant of benefits sought 
on appeal, the claims for increased ratings remain before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

An October 1998 RO decision increased the rating for the 
veteran's service-connected low back disability to 20 
percent, effective July 2, 1997.  However, as that grant does 
not represent a total grant of benefits sought on appeal, 
this claim for an increased rating remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).  In March 2004, the 
veteran testified at a Board hearing.  In March 2005, the 
Board remanded this appeal for further development.  

Although the September 2005 RO decision denied service 
connection for a right shoulder disability, bilateral hip 
disabilities, and for bilateral hearing loss, on a de novo 
basis, service connection was previously denied for those 
disorders in an August 1992 RO decision.  Therefore, the 
Board must address whether the veteran submitted new and 
material evidence to reopen his claims for service connection 
for a right shoulder disability, bilateral hip disabilities, 
and bilateral hearing loss.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The Board notes that in a February 2006 statement, the 
veteran raised the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a psychiatric disorder.  That issue is not before the 
Board at this time and is referred to the RO for the 
appropriate action.  

This Board decision addresses the issues of whether new and 
material evidence has been submitted to reopen claims for 
service connection for a right shoulder disorder, bilateral 
hip disabilities, and for bilateral hearing loss as well as 
the issues of entitlement to service connection for a groin 
disorder; entitlement to service connection for headaches; 
entitlement to service connection for visual impairment; 
entitlement to an increase in a 20 percent rating for a low 
back disability; entitlement to an increase in a 10 percent 
rating for a right knee disability; and entitlement to an 
initial higher (compensable) rating for residuals of a 
tonsillectomy.  The issues of the merits of the claims for 
entitlement to service connection for a right shoulder 
disorder, bilateral hip disabilities, and bilateral hearing 
loss, as well as the claims for entitlement to service 
connection for a pelvis disability and bilateral ankle 
disabilities, are the subject of the remand at the end of the 
decision.  


FINDINGS OF FACT

1.  The RO denied service connection for a right shoulder 
disability in August 1992, and the veteran did not appeal.  

2.  Evidence received since then includes some evidence which 
is not cumulative or redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  The RO denied service connection for bilateral hip 
disabilities in August 1992, and the veteran did not appeal.  

4.  Evidence received since then includes some evidence which 
is not cumulative or redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

5.  The RO denied service connection for bilateral hearing 
loss in August 1992, and the veteran did not appeal.  

6.  Evidence received since then includes some evidence which 
is not cumulative or redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

7.  The veteran's current varicoceles began during active 
service.  

8.  Headaches during service were acute and transitory and 
resolved without residual disability.  The veteran's current 
headaches began years after service and were not caused by 
any incident of service.  

9.  Myopia is not a disability for VA purposes.  Blepharitis 
was not present during service or for years thereafter, and 
was not caused by any incident of service.  

10.  The veteran's service-connected low back disability (low 
back syndrome due to mechanical factors with hypertrophy at 
L5-S1) is manifested by no more than moderate intervertebral 
disc syndrome, with incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12 months; no more than moderate limitation 
of low back motion or lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilaterally, in a standing position; and no more than 
forward flexion of the thoracolumbar spine to 60 degrees or 
less, limitation of combined range of motion of the 
thoracolumbar spine to 120 degrees or less, or muscle spasm 
(or guarding) severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Ankylosis has not been shown.  

11.  The veteran's right knee disability (arthritis) is 
manifested by arthritis with some limitation of motion 
(motion was from 0 to 130 degrees), and no instability.  

12.  The veteran's left knee disability (patellofemoral 
syndrome) is manifested by arthritis with some limitation of 
motion (motion was from 0 to 130 degree), and no instability.  

13.  The veteran's residuals of a tonsillectomy are not 
currently manifested by hoarseness with inflammation of the 
cords or mucous membranes.  


CONCLUSIONS OF LAW

1.  The August 1992 RO decision that denied service 
connection for a right shoulder disability is final.  38 
U.S.C.A. § 7105 (2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a right shoulder disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  

3.  The August 1992 RO decision that denied service 
connection for bilateral hip disabilities is final.  38 
U.S.C.A. § 7105 (2002).  

4.  New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hip disabilities.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  

5.  The August 1992 RO decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (2002).  

6.  New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  

7.  Varicoceles were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

8.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

9.  Visual impairment was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

10.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2005).  

11.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2005).  

12.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2005).  

13.  The criteria for an initial higher (compensable) rating 
for residuals of a tonsillectomy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.97, 
Diagnostic Code 6516 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Right Shoulder Disability, Hip Disabilities, Bilateral 
Hearing loss

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases 
will be presumed if they are manifest to a compensable degree 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet. App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2004).  

The RO denied service connection for a right shoulder 
disability, bilateral hip disabilities, and for bilateral 
hearing loss in August 1992.  The August 1992 RO decision was 
not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the August 1992 RO 
decision essentially did not include the veteran's service 
medical records, but did include VA examination reports dated 
in March 1992 and April 1992, and the veteran's own 
statements.  The service medical records included only a copy 
of an April 1991 physical evaluation board report that 
referred to a back disability.  

A post-service March 1992 VA general medical examination 
report noted that the veteran had multiple somatic complaints 
including pain in the right shoulder.  As to diagnoses, the 
examiner indicated that the veteran's objective findings were 
not consistent with the subjective findings.  The examiner 
stated that there was no abnormality of the pelvis or hearing 
(clinical).  

An April 2002 VA audiological examination report noted 
results that were not indicative of bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  

The evidence received since the August 1992 RO decision 
includes copies of available service medical records, private 
and VA treatment records, and statements and testimony from 
the veteran.  These records contain evidence of treatment 
during service for possible right shoulder, bilateral hip, 
and ear problems and current treatment for variously 
diagnosed right shoulder and bilateral hip disabilities as 
well as statements from the veteran as to bilateral hearing 
loss.  

The copies of the available service medical records indicate 
that the veteran was seen in January 1988 for complaints of 
ear pain for seven days.  The assessment was otitis externa.  
A March 1989 audiological evaluation report included a 
notation that the veteran was routinely exposed to hazardous 
noise.  The reported results were not indicative of bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  

An October 1989 emergency care and treatment report noted 
that the veteran fell onto his left side while playing 
football and that he complained of left side pain.  The 
diagnoses were low back strain and pelvic contusion.  A 
subsequent October 1989 entry noted that the veteran was seen 
for follow-up of his lower back strain and pelvic contusion.  
The assessment was pelvic contusion.  

A February 1990 emergency care and treatment report noted 
that the veteran landed on his back during a jump and 
complained of sharp low back pain and dull pain across his 
hips, tingling of his toes that was resolved, dull knee pain, 
and that his feet feeling cold.  No diagnoses were provided.  
A subsequent February 1990 entry noted that the veteran was 
seen for follow-up of a jump injury.  The report noted that 
the veteran reported that he hurt himself on a jump the 
previous night.  He stated that he had constant stiffness and 
pain along the hip and bottom of his back.  It was noted that 
he had pain in the "left" clavicle region and upper 
thoracic and lumbar regions, coccyx bruising, and pain in the 
left iliac crest, right hip, and right abdominal quadrant.  
The assessment was contusions secondary to a jump injury and 
mechanical low back pain.  

An April 1991 entry referred to exercises of the veteran's 
back knees and shoulders.  The assessment included complaints 
of pain in excess of objective findings and weakness of the 
right shoulder in work through range.  

More recent private and VA treatment records refer to 
treatment for variously diagnosed right shoulder and hip 
disabilities.  For example, an August 2005 VA spine 
examination report indicated diagnoses including right 
shoulder calcific rotator cuff tendinitis and bilateral mild 
trochanteric bursitis of the hips.  The examiner noted that 
he had reviewed the veteran's claims file and that it was 
less likely as not that the veteran's right shoulder and 
bilateral hip problems were related to service and that he 
based his findings on the fact that the veteran had a lack of 
medical records and military records which would support and 
right shoulder and bilateral hip diagnoses.  However, the 
Board observes that the veteran's service medical records do 
actually show right shoulder and bilateral hip complaints.  

As to the veteran's bilateral hearing loss, there is no 
specific current evidence showing a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The veteran has 
claimed that he has bilateral hearing loss on several 
occasions.  

The Board observes that the in the evidence available at the 
time of August 1992 RO decision, there were no service 
medical records showing treatment for any possible right 
shoulder, bilateral hip, or hearing/ear problems.  
Significantly, there were also no post-service diagnoses of 
any such disorders.  The August 1992 RO decision denied 
service connection for a right shoulder disability, bilateral 
hip disabilities, and bilateral hearing loss on the basis 
that there was no evidence that those conditions were 
incurred while on active duty and that no current disorders 
were shown on VA examinations.  

The evidence received since the August 1992 RO decision 
includes copies of service medical records that show 
treatment for right shoulder problems, bilateral hip 
problems, and ear problems with a reference to the veteran 
being exposed routinely to hazardous noise exposure.  The 
Board notes that where new and material evidence consists of 
supplemental service department records received after a 
decision becomes final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).  Additionally, post-
service records, that were not of record at the time of the 
August 1992 RO decision, show current diagnoses of right 
shoulder and bilateral hip disabilities.  Also, the veteran 
is currently claiming that he has bilateral hearing loss.  
The evidence submitted since the August 1992 decision clearly 
raises a question of a possible relationship between the 
veteran's current right shoulder and bilateral hip 
disabilities and his period of service.  Such evidence also 
raises the possibility of hazardous noise exposure during 
service and that inservice ear problems could lead to a 
current hearing loss disability.  The evidence will be 
considered credible for the purpose of determining whether 
new and material evidence has been submitted.  

Therefore, the Board finds that the evidence received since 
the August 1992 RO decision includes some evidence which is 
new, since it is not cumulative or redundant, and some of 
that new evidence is also material, since it is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

The Board concludes that new and material evidence has been 
submitted since the August 1992 RO decision, and thus the 
claims for service connection for a right shoulder 
disability, bilateral hip disabilities, and bilateral hearing 
loss are reopened.  This does not mean that service 
connection for those disorders is granted.  Rather, 
additional development of evidence will be undertaken (see 
the below remand) before the issues of service connection for 
a right shoulder disability, bilateral hip disabilities, and 
bilateral hearing loss are addressed on a de novo basis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

II.  Varicoceles

The veteran had active service from December 1986 to July 
1991.  His available service medical records show treatment 
for variously diagnosed groin or genitourinary problems.  A 
July 1989 treatment entry noted that the veteran complained 
of a groin injury.  It was noted that he complained of 
testicular pain for four weeks.  The assessment was a mild 
symptomatic varicocele.  A subsequent July 1989 entry noted 
that the veteran complained of testicular pain for four weeks 
and related an assessment of "varicocele, symptomatic (?)."  
Another July 1989 emergency care and treatment report noted 
that the veteran reported that he was being treated for a 
varicocele with little success.  The assessment was 
varicocele versus epididymitis.  A further July 1989 entry 
noted that the veteran complained of varicocele syndrome.  

The first post post-service clinical evidence of any groin or 
genitourinary problems is in January 2000, many years after 
the veteran's separation from service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  

A January 2000 treatment entry from Kaiser Permanente noted 
that the veteran had a history of bilateral varicoceles since 
1989.  A February 2000 entry from the same facility related 
an assessment that included left epididymitis.  

Subsequent treatment records show continuing treatment for 
variously diagnosed groin or genitourinary complaints, 
including varicoceles.  

A January 2002 VA treatment entry noted that the veteran had 
bilateral tender and painful epididymi since military 
service.  It was noted that he was diagnosed with bilateral 
varicoceles.  Numerous subsequent VA treatment entries dated 
through October 2002 referred to treatment for testicular 
pain and a symptomatic varicocele.  An October 2002 entry 
noted that the veteran was seen for epididymal pain and 
chronic scrotal pain.  It was reported that he had a history 
of chronic epididymal pain since the 1990s.  The assessment 
included chronic bilateral scrotal pain aggravated with heavy 
lifting.  A November 2002 entry referred to a varicocele.  A 
February 2003 entry related an assessment of bilateral 
varicoceles with epididymal cyst versus spermatocele.  

A September 2005 VA genitourinary examination report noted 
that the veteran's claims file was reviewed.  He reported 
that he was noted to have a varicocele during service, but 
that no surgery was performed.  The veteran stated that he 
had suffered sharp pain in his scrotum that had been present 
since 1989.  The diagnosis was bilateral varicoceles, no pain 
on palpation.  The examiner commented that the veteran 
complained of a varicocele in July 1989 and that he could not 
remember anything that caused his scrotal pain, i.e., no 
trauma or accident that caused the pain.  It was noted that 
the veteran reported that he was treated conservatively with 
non-steroidal anti-inflammatory medications and antibiotics 
and that his jump injury occurred in July 1990.  The examiner 
stated that varicoceles were found in post-pubescent boys and 
what the veteran had was likely a normal variant and not 
related to his military service.  The examiner remarked that, 
therefore, it was less likely as not that the veteran's 
varicoceles were related to active military service, to 
include parachute jumps.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the references to the veteran's current 
varicoceles beginning during service, such as noted in the 
January 2000 treatment report from Kaiser Permanente and the 
January 2002 and October 2002 VA treatment entries, or at the 
time of the September 2005 VA genitourinary examination, were 
apparently based solely on a history provided by the veteran, 
and are not probative in linking any current varicocele (or 
other genitourinary condition), with service.  See Reonal v. 
Brown, 5 Vet. App. 458 (1995).  

The September 2005 VA genitourinary examination report noted 
that the veteran's claims file was reviewed.  The examiner 
commented that varicoceles were found in post-pubescent boys 
and what the veteran had was likely a normal variant and not 
related to his military service.  However, the Board notes 
that the September 2005 VA examination report actually 
indicated a diagnosis of bilateral varicoceles.  The examiner 
did not specifically address the veteran's current diagnosis 
or the history of varicoceles dating back to at least January 
2000.  It does not appear that the examiner reviewed the 
veteran's entire claims file in any great detail.  
Consequently, the Board finds that the examiner's opinion is 
not very probative in this matter.  

The Board observes that the veteran's service medical records 
show treatment for a varicocele on several occasions in July 
1989.  Post-service private and VA treatment records show 
treatment for varicoceles on numerous occasions since at 
least January 2000.  There are also numerous, albeit somewhat 
less probative, references to the veteran's current 
varicoceles beginning during his period of service.  It 
appears that the veteran's varicoceles currently exist and 
that they began during his active service.  There is also a 
satisfactory chain of evidence from the time of the veteran's 
period of service to the present.  

After considering all the evidence, the Board finds that the 
veteran has current varicoceles which began during his active 
service.  Varicoceles were incurred in active service, 
warranting service connection.  The benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)) has been considered in making this 
decision.  

III.  Headaches

The available service medical records for the veteran's 
December 1986 to July 1991 period of active service show that 
he was seen in March 1989 for complaints of a recurrent 
headache.  No diagnosis was provided.  An April 1989 
emergency care and treatment report noted that the veteran 
was exposed to JP-4 for forty minutes and that he complained 
of a headache and nausea.  The diagnosis was JP-4 exposure.  
An actual chronic headache disorder was not diagnosed during 
the veteran's period of service and this fact provides 
negative evidence against this claim.  

The first post-service evidence of headaches is July 1993, 
approximately two years after the veteran's separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A July 1993 treatment entry from Kaiser Permanente noted that 
the veteran complained of headaches, being light headed, and 
nausea.  It was noted that he complained of frontal headaches 
and that he had sinus congestion.  The assessment included 
sinus congestion.  A subsequent July 1993 entry from that 
facility noted that the veteran complained of headaches for 
two weeks.  The assessment was essentially illegible.  A 
January 1994 entry noted that the veteran had complaints 
including a cough and headaches.  The impression was 
sinusitis.  A May 1995 entry noted that the veteran was in a 
motor vehicle accident the previous day and complained of 
headaches.  The assessment included sinus headaches and motor 
vehicle accident.  A July 1995 entry related an assessment of 
muscle tension headaches and an August 1995 entry noted that 
the veteran was seen for headaches associated with a car 
accident.  A November 1995 entry also referred to headaches.  

Subsequent private and VA treatments showed treatment for 
headaches on numerous occasions.  A June 2000 VA treatment 
entry referred to intermittent headaches.  A January 2002 
entry noted that the veteran was seen for headaches.  and 
indicated an assessment that included chronic headaches.  A 
May 2002 VA treatment entry referred to a history of chronic 
headaches.  

An August 2005 VA neurological examination report noted that 
the veteran's claims file was reviewed.  The veteran reported 
that he suffered from headaches that he believed started 
during the time he was doing jumping exercises in service.  
He stated that the headaches were recurrent.  It was noted 
that the veteran stated that he currently had headaches that 
were constant, but that he later said they would come and go 
throughout the day.  The diagnosis was chronic headaches of 
constant frequency and no report of incapacitating episodes.  

The examiner noted that the veteran was alleging that his 
headaches were the result of an injury or disease during 
service, to include as a result of approximately twenty-five 
parachute jumps.  The examiner commented that the veteran's 
claims file, including service medical record copies, did not 
document any complaints of headaches related to parachute 
jumps.  The examiner noted that the record showed that the 
veteran was seen in April 1989 for complaints of a headache 
due to a forty-five minute exposure to JP-4 (jet fuel).  It 
was noted that following that, there were no complaints of a 
headache until July 1993 (headache associated with sinus 
congestion); November 1994 (headache associated with upper 
respiratory infection); January 1994 (headache associated 
with sinusitis); May 1995 (headaches associated with motor 
vehicle sinus congestion); July 1995 (muscle tension 
headache); August 1995 (headache associated with motor 
vehicle accident); and 2000 (intermittent headaches).  The 
examiner stated that there was no evidence to support an 
association of the veteran's headache complaints to the 
parachute jumps.  It was noted that the headache that the 
veteran had as a result of jet fuel exposure would have 
resolved.  The examiner remarked that there was no evidence 
in the record that the headache was a chronic condition and 
that it was less likely as not that the veteran's chronic 
headaches were due to any event during active military 
service.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the examiner at the August 2005 VA 
neurological examination concluded that it was less likely 
than not that the veteran's headaches were due to any event 
during active service.  The Board observes that the examiner 
reviewed the veteran's claims file in detail in providing 
that opinion.  In fact, the examiner addressed numerous 
instances of treatment that the veteran received for various 
headache complaints.  Therefore, the Board finds that opinion 
is very probative in this matter.  That opinion is clearly 
negative evidence against this claim.  

The evidence as a whole provides no continuity of 
symptomatology of headaches since service.  38 C.F.R. 
§ 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Nor 
is any headache disorder otherwise adequately medically 
linked to an incident of service.  There is no indication 
from a medical source that any possible headache complaints 
during the veteran's period of service may be reasonably 
associated with any chronic headaches many years later.  The 
probative medical evidence does not suggest that the 
veteran's headaches are related to his period of service.  In 
fact, the probative medical evidence provides negative 
evidence against this finding, indicating that the veteran's 
present headaches began approximately two years after his 
service, without relationship to service.  

The veteran has alleged in statements and testimony that his 
headaches had their onset during his period of service.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any headaches during service were acute and transitory 
and resolved without residual disability, and that the 
current headaches began years after the veteran's active 
service and was not caused by any incident of service.  The 
Board concludes that headaches were not incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Visual Impairment

The available service medical records for the veteran's 
December 1986 to July 1991 period of active service indicate 
that the veteran was seen on one undated occasion with a 
provisional diagnosis of auto refraction.  He had 20/20 
vision in both eyes with correction.  

The first post-service evidence of record of any diagnosed 
visual impairment or eye problem is in August 2005, decades 
after the veteran's separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

An August 2005 VA treatment entry noted that the veteran 
reported that he came in for follow-up of pink eye.  
Diagnoses were not provided.  

A September 2005 VA eye examination noted that the veteran's 
claims file was reviewed.  The veteran reported that he had a 
history of approximately twenty-five jumps during service 
from 1987 to 1991.  He stated that he would hit the right 
side of his helmet when he would land.  It was noted that he 
complained of right eye headaches and some retro-orbital pain 
with headaches.  The examiner reported that the veteran had 
20/25 distance vision in his right eye and 20/20 vision in 
the left eye, without correction.  Near vision without 
correction was 20/20 in the right eye and 20/20 in the left 
eye.  Corrected distance vision was 20/20.  In summary, the 
examiner stated that the examination showed mild blepharitis 
in both eyes and mild myopia, correctable with glasses to 
20/20.  The examiner stated that blepharitis was a likely 
cause of the veteran's intermittent eye discomfort.  It was 
noted that blepharitis was commonly caused by seborrheic 
dermatitis, allergies or lice, and not related to trauma as 
described by the veteran with his helmet (with resultant 
right eye headaches with retro-orbital pain).  The examiner 
remarked that it was less likely as not that the blepharitis 
was due to any active military incident.  

The Board notes that the September 2005 VA eye examination 
report indicated current diagnoses of blepharitis in both 
eyes and mild myopia.  As to myopia, the Board observes that 
refractive error of the eyes is not a disability for VA 
purposes.  Accordingly, myopia cannot be service-connected, 
absent evidence of aggravation by superimposed disease or 
injury.  See 38 C.F.R. §§ 3.303(c), 4.9 (2004); Sabonis v. 
Brown, 6 Vet. App. 426 (1994). See also Monroe v. Brown, 4 
Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).  This includes refractive error due to such 
eye disorders as myopia, presbyopia and astigmatism.  The 
veteran's myopia in this case cannot therefore be service-
connected absent evidence of aggravation.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that after a review of the veteran's claims 
folder, the VA examiner at the September 2005 VA eye 
examination found that the veteran's blepharitis was less 
likely as not due to any active military incident.  The 
examiner reviewed the veteran's claims file in providing his 
opinion.  The VA examiner's opinion is considered very 
probative in this matter.  The opinion clearly provides 
negative evidence against this claim.  

There is no evidence that blepharitis began during the 
veteran's service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that any diagnosed visual impairment or eye problem (in this 
case blepharitis) began many years after service, without 
relationship to service.  

The veteran has alleged in statements and in his testimony 
that any current visual impairment had its onset during his 
period of service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that any 
current visual impairment (myopia and blepharitis) began 
years after the veteran's period of service and was not 
caused by any incident of service.  The Board concludes that 
visual impairment was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt rule does not apply, and 
the claims for service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

IV.  Low Back Disability

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000).

Arthritis, due to trauma, substantiated by x-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine), in effect prior to September 26, 
2003, severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain), in effect prior to September 26, 2003, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (ankylosis of 
the lumbar spine), in effect prior to September 26, 2003, a 
50 percent evaluation is warranted if ankylosis of the lumbar 
spine is unfavorable and a 40 percent evaluation is warranted 
if favorable. 

The Board has also evaluated the veteran's condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), in effect prior to September 
23, 2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  No medical evidence in 
this case would support such a finding.  Severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation, mild intervertebral disc 
syndrome warrants a 10 percent evaluation, and postoperative 
cured intervertebral disc syndrome is noncompensable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002, for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002, under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.  § 4.25.  The new criterion applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted. Forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, warrants a 40 percent evaluation.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

Under the currently effective criteria, VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  The VA is to 
round each range of motion measurement to the nearest five 
degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The most recent August 2005 VA spine examination report noted 
that the veteran had chief complaints including low back 
pain.  The veteran reported that he was unable to work mostly 
due to his low back and bilateral knees.  The examiner noted 
that the veteran walked with an antalgic gait.  The examiner 
reported that a physical examination of the veteran's low 
back revealed forward flexion of 0 to 70 degrees, extension 
of 0 to 20 degrees, rotation to the left and right of 0 to 20 
degrees, and lateral bending to the right and left of 0 to 25 
degrees.  The examiner indicated that the veteran had a 
negative straight leg raise, bilaterally, and that he had 5/5 
motor strength of the bilateral quadriceps, hamstrings, ankle 
dorsiflexors, and ankle plantar flexors.  It was noted that 
sensory was intact to all distributions of the lower 
extremities with light touch.  The examiner stated that the 
veteran could walk independently on his heals and on his 
toes.  The examiner noted that radiographic studies revealed 
a lumbar spine with mild degenerative disk disease at L5-S1 
and some facet hypertrophy at L4-L5 and L5-S1.  

The examiner reported that during repetitive use, the veteran 
had increased pain in all the regions described with no 
fatigue, weakness, lack of endurance, or incoordination.  It 
was noted that with flare-ups which could occur once a day, 
or every few days, the veteran would have increased pain and 
fatigue, but no weakness, lack of endurance, or 
incoordination.  The examiner indicated that there was no 
additional functional limitation (loss) of motion due to 
increased pain with repetitive use or with increased pain, 
fatigue, and flare-ups.  It was noted that the veteran did 
have painful motion of the lumbar spine.  The examiner stated 
that the neurologic findings revealed intact sensory and 
motor examination of the bilateral lower extremities.  The 
examiner indicated that the veteran did not have paraspinal 
muscle spasm of the paraspinal musculature of the lower 
lumbar spine and that there was no weakness in that region or 
any weakness of the lower extremities.  It was reported that 
the veteran did have some tenderness of the paraspinal region 
of the lumbar spine.  The examiner stated that there were no 
incapacitating episodes during the last 12 months.  The 
diagnoses included degenerative disk disease, L5-S1, with 
facet hypertrophy/arthropathy of L4-L5 and L5-S1.  

Other recent private and VA treatment records show treatment 
for low back problems on numerous occasions.  For example, an 
August 2005 VA treatment entry noted that the veteran had 
problems included chronic low back pain.  

A March 2002 orthopedic examination for the VA (performed by 
QTC Medical Services) noted that the veteran complained of 
low back pain for the previous eleven years and that he also 
reported that he had weakness, fatigue, lack of endurance, 
and stiffness affecting the low back.  He stated that the 
symptoms were daily for several hours a day, that moderate 
lifting would worsen his back problems, and that he could not 
stand on his feet for long periods or do much lifting because 
of his back condition.  

The examiner reported that the veteran's posture was normal 
and that his gait was slow.  It was noted that he needed a 
cane to help with his balance.  The examiner indicated that 
examination of the lumbar spine showed some painful motion 
with range of motion testing.  The examiner reported that 
there was no muscle spasm, weakness, or tenderness noted.  It 
was noted that there was a negative straight leg raising 
test, bilateral.  The examiner stated that lumbar flexion was 
limited to 85 degrees and extension was to 30 degrees.  Right 
and right lateral flexion were reported to be normal at 40 
degrees and right and left rotation were normal at 35 
degrees.  The examiner indicated that the range of motion of 
the lumbar spine was additionally limited by pain, but not 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner noted, as to the neurological evaluation, that motor 
function was normal at 5/5 and that sensory was normal 
without deficits.  The examiner stated that reflexes were 
normal in the lower extremities showing 2+ ankle jerk and 
knee jerk reflexes.  It was reported that X-rays, as to the 
lumbar spine, were normal.  The diagnoses included 
hypertrophy of L5-S1 facet.  The examiner commented that the 
veteran had chronic low back pain that was more bothersome 
than the pain in his knees because it limited his ability to 
lift light objects as well as to perform bending and 
stooping.  

Prior private and VA treatment records also show treatment 
for back problems on many occasions.  An October 2001 
statement from a VA physician indicated that the veteran was 
unable to work due to a chronic back condition.  A March 2001 
statement from that physician indicated that the veteran 
should be considered medically disabled from physical work 
due to chronic back pain and that he was unable able to 
perform activities such as bending, stooping, lifting, and 
prolonged sitting and standing without incurring severe back 
and leg pain.  

A prior September 1998 VA examination report related 
diagnoses including chronic low back pain syndrome due to 
mechanical factors and hypertrophy of the L5-S1 facet.  A 
September 1994 VA examination report indicated diagnoses 
including chronic low back pain.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected low back disability is not more 
than 20 percent disabling.  The Board observes that the old 
criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome contemplate consideration of limitation of motion 
and pain on use of the low back, factors which the Board has 
taken into account when assigning a rating.  See VAOPGCPREC 
36-97, 63 Fed. Reg. 31262 (1998).  The Board notes that the 
medical evidence as a whole fails to show signs of more than 
moderate intervertebral disc syndrome, with recurring 
attacks, as required for a higher rating under the old 
criteria.  As noted above, the August 2005 VA spine 
examination report indicated the veteran had a negative 
straight leg raise, that motor strength was 5/5, that sensory 
was intact to all distributions of the lower extremities with 
light touch, and that the veteran did not have paraspinal 
muscle spasms.  The March 2002 orthopedic examination report 
for the VA (performed by QTC Medical Services) indicated that 
motor function and sensory were normal and that reflexes were 
normal in the lower extremities.  Clearly, severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, as required for a 40 percent rating 
under the old criteria, has not been shown.  The examinations 
and recent treatment entries provide negative evidence 
against this claim.  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), 
it is questionable whether during any recent 12 month period 
there have been any "incapacitating episodes" as defined by 
the regulation as a result of the veteran's service-connected 
low back disability, and clearly any such incapacitating 
episodes have totaled less than four weeks during the past 12 
months.  In fact, the August 2005 VA spine examination report 
specifically noted that there were no incapacitating episodes 
in the last 12 months.  A duration of incapacitating episodes 
of four or more weeks would be required during the past 12 
months for a higher 40 percent rating under such criteria.  

The new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), also 
permit alternatively rating intervertebral disc syndrome 
based on separate evaluations under orthopedic and 
neurological codes.  No ratable neurologic disability is 
shown to be the result of the veteran's service-connected 
lumbar disability by the most recent medical evidence of 
record.  

Under the old criteria of Diagnostic Code 5292 for limitation 
of lumbar motion, a higher 40 percent rating requires severe 
limitation of motion.  The Board finds that severe limitation 
of motion is not shown by the evidence of record, to include 
the most August 2005 VA examination.  The veteran's 
limitation of motion is no more than moderate and is 
indicative of the present 20 percent rating.  A greater level 
of limitation of motion would be required to constitute 
"severe" limitation of motion and warrant a higher rating.  
Even when the effects of pain are considered, such is not 
more than 20 percent disabling under the old criteria of 
Diagnostic Codes 5003, 5010, 5292.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
the medical evidence indicates that the veteran's lumbar 
spine is not ankylosed (i.e., fixed in one position), and 
thus a higher 40 percent rating under the old criteria of 
Diagnostic Code 5289 is not in order.  The two examinations 
show 70 and 85 degrees of flexion and 20 and 30 degrees of 
extension.  That level of limitation of motion of the lumbar 
spine is no more than moderate.

Under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain, no more than a 20 percent rating would be 
warranted.  In order for a 40 percent rating to be warranted, 
the evidence must show that the veteran had severe 
lumbosacral strain.  Severe lumbosacral strain  is clearly 
not shown by the evidence of record.  For example, the 
veteran has not been shown to have symptoms such as listing 
of the whole spine to the opposite side, marked limitation of 
forward bending in a standing position, and a positive 
Goldthwaite's sign, which are some of the symptoms indicative 
of such a rating.  No abnormal mobility on forced motion is 
shown.

As to the new criteria of 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2004), the evidence fails to 
indicate favorable ankylosis of the entire thoracolumbar 
spine, or forward flexion of the thoracolumbar spine of 30 
degrees or less, as required for a 40 percent rating.  For 
example, the August 2005 VA spine examination report showed 
flexion of 70 degrees and no ankylosis.  Therefore, no more 
than a 20 percent rating could be granted under those 
criteria.  The evidence does not show any ankylosis of the 
spine.

In terms of any neurological manifestations, the most 
appropriate neurologic code, is Diagnostic Code 8520 for 
impairment of the sciatic nerve.  The medical evidence fails 
to indicate the presence of sciatica.  Therefore any rating 
pursuant to Diagnostic Code 8520 would not be appropriate.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
Although there are references to the veteran being 
unemployable due to his back disorder in 2001, there is no 
competent current evidence of record that the disability at 
issue would currently cause a "marked" interference with 
employment or require frequent hospitalizations or otherwise 
produce unrecognized impairment suggesting extraschedular 
consideration is indicated.  

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's low back disability, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

V.  Knees

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The most recent August 2005 VA spine examination report noted 
that the veteran had chief complaints of bilateral knee pain.  
He reported that he was unemployed and stated that he had 
been unable to work mostly due to his low back and bilateral 
knees.  

The examiner reported that the bilateral knees had a range of 
motion of 0 to 130 degrees, bilaterally, with negative 
Lachman's and negative positive drawer.  The examiner 
indicated that the veteran's knees were stable to varus and 
valgus stress at 0 to 30 degrees of each knee with no 
effusion or erythema present at either knee.  It was noted 
that bilateral knee X-rays revealed no significant bony 
abnormalities or arthritis.  The examiner stated that during 
repetitive use, the veteran had increased pain with no 
fatigue, weakness, lack of endurance, or incoordination.  It 
was noted that with flare-ups, which could occur once a day 
or once every few days, the veteran had increased pain and 
fatigue, but no weakness, lack of endurance, or 
incoordination.  The examiner noted that there was no 
additional functional limitation (loss) of motion due to 
increased pain with repetitive use or with increased pain and 
fatigue with flare-ups.  The examiner stated that the veteran 
did have painful motion of the bilateral knees.  It was noted 
that the veteran did have crepitus which he could pick up on 
the patellofemoral joint when he went through his ranges of 
motion of the knees.  

Other recent treatment records show treatment for bilateral 
knee problems on numerous occasions.  

A March 2002 orthopedic examination report for the VA 
(performed by QTC Medical Services) noted that the veteran 
complained of pain, weakness, stiffness, inflammation, 
locking, fatigue, and lack of endurance affecting both knees 
for the last few years.  He stated that his knees were 
worsened by standing and walking.  

The examiner noted that the veteran need a cane to help with 
his balance and that he had limited function of standing and 
walking, in that he required a cane and walked slower than 
what would be expected.  The examiner stated that the 
appearance of both of the veteran's knees were normal.  The 
examiner indicated that there was a negative drawer test and 
a negative McMurray test of each knee.  It was noted that 
there were no DeLuca issues with either knee and no 
constitutional signs of arthritis.  The examiner indicated 
that X-rays, as to the knees, showed normal studies.  The 
diagnoses included patellofemoral pain syndrome of the right 
knee and the left knee.  The examiner commented that the 
veteran had impairment of both knees, which was limited, but 
was not as significantly limiting as the veteran's back 
condition.  

Other prior treatment entries also showed treatment for 
bilateral knee problems.  A July 2000 VA radiological report, 
as to the veteran's bilateral knees, showed mild degenerative 
changes involving the medial joint space and the medial 
plateau with no other significant abnormalities seen.  

A prior September 1998 VA orthopedic examination report 
related diagnoses, including bilateral knee arthralgia with 
minimal objective clinical, X-ray, and magnetic resonance 
imaging study, findings.  A September 1994 VA orthopedic 
examination report indicated diagnoses including history of 
osteoarthritis, below the knee.  

A.  Right Knee

The medical evidence of record shows that the veteran's right 
knee may have arthritis (degenerative joint disease) 
established by X-ray findings.  The Board observes that the 
range of motion reported at the most recent August 2005 VA 
orthopedic examination as well as at the March 2002 
orthopedic examination for the VA (performed by QTC Medical 
Services) and in recent treatment records, would be rated 0 
percent if strictly rated under the limitation of motion 
Diagnostic Codes 5260 and 5261, although the presence of 
arthritis with some limitation of motion warrants a 10 
percent rating under arthritis Diagnostic Codes 5003 and 
5010.  The Board notes that the examiner at the August 2005 
VA orthopedic examination report indicated that there was 
increased pain with repetitive use.  However, the examiner 
stated that there was no additional functional limitation due 
to increased pain with repetitive use or with increased pain 
and fatigue with flare-ups.  Even considering the effects of 
pain during use and flare-ups, there is no probative evidence 
that right knee motion is limited to the degree required for 
a 20 percent rating under the limitation of motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
most recent August 2005 VA examination report, as well as the 
March 2002 examination report and other recent treatment 
records, fail to show other than full right knee extension.  
Certainly extension limited to 10 degrees as required for a 
compensable rating under Diagnostic Code 5261 is not shown.  
Only limitation of flexion is shown in the clinical evidence.  
Therefore, separate ratings under Diagnostic Codes 5260 and 
5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, the 
most recent August 2005 examination report noted that the 
veteran's knees were stable to varus and valgus stress and 
that there were negative Lachman's and anterior drawer tests.  
The March 2002 examination report also failed to show 
instability of the right knee.  Thus, a compensable percent 
rating for right knee instability under Diagnostic Code 5257 
is not in order.  38 C.F.R. § 4.31.  It follows that in 
addition to the 10 percent rating assigned for right knee 
arthritis with limitation of motion, there may be no separate 
compensable rating based on right knee instability.  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

B.  Left Knee

The medical evidence of record shows that the veteran's left 
knee may have arthritis (degenerative joint disease) 
established by X-ray findings.  The Board observes that the 
range of motion reported at August 2005 VA orthopedic 
examination report as well as the March 2002 orthopedic 
examination for the VA (performed by QTC Medical Services) 
and in recent treatment records, does not actually meet the 
standards for a 10 percent rating under the limitation of 
motion Diagnostic Codes 5260 and 5261, although arthritis 
with minimal limitation of motion warrants a 10 percent 
rating under Diagnostic Codes 5003 and 5010.  The Board notes 
that the examiner at the August 2005 VA orthopedic 
examination report indicated that there was increased pain 
with repetitive use.  However, the examiner stated that there 
was no additional functional limitation due to increased pain 
with repetitive use or with increased pain and fatigue with 
flare-ups.  Even considering the effects of pain during use 
and flare-ups, there is no probative evidence that left knee 
motion is limited to the degree required for a 20 percent 
rating under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
examination reports and recent treatment records of record, 
fail to show other than full left knee extension.  Only 
limitation of flexion is shown in the clinical evidence.  
Therefore, separate ratings under Diagnostic Codes 5260 and 
5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, the 
August 2005 and March 2002 VA examination reports failed to 
show any instability of the left knee.  Thus, a 10 percent 
rating for left knee instability under Diagnostic Code 5257 
is not in order.  38 C.F.R. § 4.31.  It follows that in 
addition to the 10 percent rating assigned for left knee 
arthritis with limitation of motion, there may be no separate 
compensable rating based on right knee instability.  

Addressing the merits of the claims above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent current evidence of record that the 
disability at issue would cause a "marked" interference 
with employment or requires frequent hospitalizations or 
otherwise produce unrecognized impairment suggesting 
extraschedular consideration is indicated.  

The weight of the evidence demonstrates that the veteran's 
left knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

VI.  Residuals of a Tonsillectomy

When a condition is not listed in the schedule, it will be 
permissible to rate it under a closely-related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The veteran's service-
connected residuals of a tonsillectomy may be rated by 
analogy to chronic laryngitis. 38 C.F.R. §§ 4.20, 4.97, 
Diagnostic Code 6512.  

A 10 percent rating is warranted for chronic laryngitis when 
there is hoarseness, with inflammation of the cords or mucous 
membranes.  A 30 percent rating requires hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6512.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

A March 1992 VA general medical examination report noted that 
the veteran's noses, sinus, mouth, and throat were all 
normal.  The diagnoses included no abnormality of the tonsils 
or remnants.  

A March 2002 orthopedic examination report (performed by QTC 
Medical Services) noted that the veteran reported that his 
jaw would lock and that for ten to fifteen minutes, he could 
not close his mouth.  He stated that he would sometimes have 
cramps under his chin.  The diagnoses included residuals of a 
tonsillectomy.  The examiner commented that, currently, there 
were only subjective complaints of frequent sore throats.  

The most recent August 2005 VA dental examination report 
noted that the veteran's mouth opening was 50 millimeters 
without deviation, crepitus, or pain.  It was noted that the 
veteran stated that he had problems with his jaw sticking 
open and what he described was anterior belly digastric spasm 
on opening wide.  The examiner noted that he explained that 
such was a phenomenon and that nothing could be done to 
prevent it.  The examiner indicated that there were no 
lesions noted on the tongue, lips, buccal mucosa, floor of 
the mouth, palate, or oropharynx.  The examiner stated that 
there was no loss of tissue or bone.  As to a summary, it was 
noted that the veteran had good dental care and hygiene.  

The Board notes that symptomatology indicative of a 
compensable rating under Diagnostic Code 6512 has not been 
shown.  There is no evidence of hoarseness with inflammation 
of the cords or mucous membrane.  As the requirements for a 
compensable rating under Diagnostic Code 6512 are not met, a 
0 percent rating is proper pursuant to 38 C.F.R. § 4.31.  

This is an initial case, on the granting of service 
connection. The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's residuals of a 
tonsillectomy were more than 0 percent disabling.  Fenderson 
v. West, 12, Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinkski, 1 Vet. App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in a rating decision in 
April 1992, a rating decision in September 1995, a statement 
of the case in November 1995, a rating decision in February 
1996, a supplemental statement of the case in September 1996, 
a supplemental statement of the case in October 1998, a 
rating decision in October 1998, correspondence in April 
2002, correspondence in May 2003, a supplemental statement of 
the case in June 2003, correspondence in April 2005, and a 
supplemental statement of the case in November 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the December 2006 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

The claim for service connection for a right shoulder 
disorder is reopened, and to this extent only, the benefit 
sought on appeal is granted.  

The claim for service connection for bilateral hip 
disabilities is reopened, and to this extent only, the 
benefit sought on appeal is granted.  

The claim for service connection for bilateral hearing loss 
is reopened, and to this extent only, the benefit sought on 
appeal is granted.  

Service connection for varicoceles is granted.  

Service connection for headaches is denied.  

Service connection for visual impairment is denied.  

An increased rating for a low back disability is denied.  

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  

A higher initial rating for residuals of a tonsillectomy is 
denied.  


REMAND

As the Board has determined that the previously denied claims 
for service connection for a right shoulder disorder, 
bilateral hip disabilities, and bilateral hearing loss have 
been reopened by new and material evidence, the claims must 
be reviewed on a de novo basis.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

The other issues on appeal are entitlement to service 
connection for a right shoulder disability, a pelvis 
disability, and bilateral ankle disabilities.  

The Board observes that the veteran's available service 
medical records show treatment for right shoulder problems, 
hip problems, pelvis problems, and foot complaints.  
Additionally, those records show that the veteran was treated 
for otitis externa during service and that he had an 
audiological evaluation that noted that he had been routinely 
exposed to hazardous noise.  

Post-service medical records show treatment for current right 
shoulder, bilateral hip, possible pelvis, and bilateral ankle 
disabilities.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The veteran was last afforded a VA spine examination in 
August 2005.  The diagnoses included calcific tendonitis of 
the right shoulder and mild bilateral trochanteric bursitis 
of the hips.  The examiner commented that it was less likely 
as not that the veteran's right shoulder, pelvis, and 
bilateral hip problems, were related to his military service.  
The examiner stated that he based such findings on the fact 
that the veteran had a lack of medical records and military 
records in his claims file which would support any right 
shoulder, pelvis, or bilateral hip diagnoses or that would 
support his bilateral hip trochanteric bursitis or his right 
shoulder calcific rotator cuff tendinitis.  The Board notes, 
however, that the veteran's available service medical records 
do show treatment for right shoulder, pelvis, and hip 
problems.  

Additionally, an August 2005 VA podiatry examination report 
indicated an assessment of sinus tarsitis, bilateral; mild 
flexible pes planus; equinus right ankle joint; and old 
avulsion fracture versus ossification, lateral right ankle.  
The examiner commented that the veteran's bilateral ankle 
complaints are not the result of trauma sustained while on 
active duty and in particular parachute jumps.  The examiner 
stated that the veteran's service medical records during 
active duty are negative for any ankle injury or treatment 
rendered for ankle complaints.  The Board observes that the 
veteran's service medical records do refer to toe and foot 
complaints.  

The veteran has not been afforded a VA examination since 
April 1992, before his service medical records were obtained, 
as to his claimed bilateral hearing loss.  

It is the judgment of the Board that the duty to assist the 
veteran with his claims includes providing him with a VA 
examination with etiological opinions.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed right shoulder 
disability, bilateral hip disability, 
pelvis disability, bilateral ankle 
disabilities, and bilateral hearing loss.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current right shoulder, 
bilateral hip, pelvis, and bilateral ankle 
disabilities, as well as any current 
hearing loss.  

Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or great 
possibility) that any current right 
shoulder, bilateral hip, pelvis, and 
bilateral ankle disabilities, as well as 
any current hearing loss, are 
etiologically related to the veteran's 
service or to any treatment during that 
service.  

2.  Thereafter, review the veteran's 
claims for service connection for a right 
shoulder disability, bilateral hip 
disability, and bilateral hearing loss (on 
a de novo basis), and the claim for 
service connection for bilateral ankle 
disabilities and a pelvis disability.  If 
the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


